Name: Council Decision (EU) 2017/1753 of 14 September 2017 appointing a member and an alternate member, proposed by the Italian Republic, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2017-09-26

 26.9.2017 EN Official Journal of the European Union L 246/5 COUNCIL DECISION (EU) 2017/1753 of 14 September 2017 appointing a member and an alternate member, proposed by the Italian Republic, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposals of the Italian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 21 April 2016 and 17 October 2016, by Council Decisions (EU) 2016/643 (4) and (EU) 2016/1860 (5) respectively, Mr Mauro D'ATTIS was reappointed as a member. (2) A member's seat on the Committee of the Regions has become vacant following the end of the mandate on the basis of which Mr Mauro D'ATTIS (Consigliere del Comune di Brindisi (BR)) was proposed. (3) An alternate member's seat on the Committee of the Regions has become vacant following the end of the mandate on the basis of which Ms Benedetta BRIGHENTI (Vice Sindaco del Comune di Castelnuovo Rangone (MO)) was proposed, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as a member:  Sig. Mauro D'ATTIS, Assessore del Comune di Roccafiorita (ME) (change of mandate); and (b) as an alternate member:  Sig.ra Benedetta BRIGHENTI, Consigliere comunale del Comune di Castelnuovo Rangone (MO) (change of mandate). Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 September 2017. For the Council The President A. ANVELT (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2016/643 of 21 April 2016 appointing a member, proposed by the Italian Republic, of the Committee of the Regions (OJ L 108, 23.4.2016, p. 35). (5) Council Decision (EU) 2016/1860 of 17 October 2016 appointing two members and an alternate member, proposed by the Italian Republic, of the Committee of the Regions (OJ L 284, 20.10.2016, p. 31).